Citation Nr: 0519497	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-06 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial, compensable disability evaluation 
for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of January 1998 RO decision that granted 
service connection and assigned a noncompensable evaluation 
for hearing loss of the right ear, August 21, 1997; and 
denied service connection for hearing loss of the left ear.  

The veteran and his wife testified during Board hearings at 
the RO in October 2000 and September 2003; transcripts of 
each hearing are of record.  In December 2000 and May 2003, 
the Board remanded the appeal to the RO for  further action 
and  adjudication.

In April 2004, the Board determined that the criteria for 
service connection for hearing loss of the left ear were met.    
By a July 2004 decision, the RO effectuated the Board's 
decision, and assigned a noncompensable evaluation for 
bilateral hearing loss, effective August 21, 1997.  The 
veteran now appeals for a higher initial evaluation for 
bilateral hearing loss. 
 

FINDING OF FACT

Since the August 21, 1997 effective date of the grant of 
service connection, audiometry testing has revealed no worse 
than level I hearing in each ear.




CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87 
(1998, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations eliminate the concept of a well- 
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In January 1998, the RO assigned a 
noncompensable evaluation for hearing loss of the right ear 
and denied service connection for hearing loss of the right 
ear.  In an April 2004 decision, the Board granted service 
connection for hearing loss of the right ear.  In July 2004, 
the RO assigned a noncompensable evaluation for bilateral 
hearing loss.  The Board concludes that the discussion in the 
January 1998 and July 2004 RO decisions, the April 2004 Board 
decision, statement of the case (SOC) (issued in March 1999), 
supplemental statements of the case (SSOCs) (issued in July 
2002 and April 2004), and numerous letters over the years 
(including the January 2001 and July 2003 VCAA letters) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOCS, and various letters informed him of: 
why the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claim.  The January 2001 and July 
2003 VCAA letters specifically informed him of what he should 
do in support of the claim, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the January 2001 
and July 2003 VCAA letters were issued following the January 
1998 RO decision as the RO decision was rendered prior to the 
enactment of the VCAA.  In light of the notice detailed 
above, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  VA has afforded the veteran multiple VA 
examinations in order to better assess the current severity 
of his hearing loss.   

In sum,.  VA has fulfilled its duty to assist with regard to 
the veteran's claim, and the Board finds that the record 
contains sufficient evidence to make a decision on the claim

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under these circumstances, the Board finds that a decision on 
the claim on appeal, at this juncture, is appropriate.

II.  Factual Background
 
In December 1997, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:   



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
50
45
40
60
49
LEFT
35
20
15
20
23

Using the Maryland CNC word list, the veteran had speech 
discrimination of 92 and 98 percent in the right and left 
ears, respectively.  The diagnoses included moderate to mild 
high frequency sensory hypacusis from 1000 to 8000 in the 
right ear.  With regard to the left ear, he had normal 
hearing according to VA guidelines; however, a mild secondary 
hypacusis was indicated at 1000 hertz and he had borderline 
normal thresholds at 1500 and 6000 Hertz.  Speech recognition 
was excellent, bilaterally.  

In a January 1998 decision, the RO granted service connection 
and assigned a 0 percent evaluation for hearing loss of the 
right ear,, effective August 21, 1997. 

In an April 1998 letter, R. A. S., D.O., indicated that the 
veteran had significant hearing loss which was mild to 
moderate and mixed in nature.  It was noted that the 
impression was bilateral early otosclerosis.  It was 
recommended that he consider getting a hearing aid or just 
wait and see how his condition progressed. 

During the October 2000 Board hearing, the veteran testified 
that he was told that he had mild to moderate hearing loss of 
the right ear and also indicated he had hearing loss of the 
left ear. 

In March 2001, the veteran's wife indicated that he had 
problems hearing. 

In October 2001, the veteran underwent VA audiological and 
ear disease examinations.  He then  reported that he could 
hear reasonably well but that his wife believed that he was 
hard of hearing, indicating that he had to turn up the 
television louder than he should.  Puretone thresholds, in 
decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
30
35
45
55
41
LEFT
30
10
15
25
20

Using the Maryland CNC Word list, his speech discrimination 
was 96 percent, bilaterally.  With regard to the right ear, 
it was concluded that he had normal hearing through 500 
Hertz, and sloping to moderately severe sensorineural hearing 
loss in the higher thresholds.  With regard to the left ear, 
he had essentially normal hearing.  Word recognition ability 
was described as excellent, bilaterally. 

In June 2002, the veteran underwent VA audiological and ear 
disease examinations.  He reported that he had hearing 
difficulty when there was background noise.  Puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG. 
RIGHT
45
40
50
60
49
LEFT
30
15
30
35
28

Speech recognition using the Maryland CNC test was 96 
percent, bilaterally.  The diagnosis was mild to moderate 
severely mixed hearing loss of the right ear, and mild 
sensorineural hearing loss at 1000 and 3000-4000 Hertz in the 
left ear.  Speech recognition was excellent, bilaterally. 

During his September 2003 Board hearing, the veteran 
testified that he had hearing problems in both ears, which 
were worse on the right side.  

In April 2004, the Board granted service connection for 
hearing loss of the left ear.

In July 2004, the RO effectuated the grant of service 
connection for the left ear and assigned a noncompensable 
evaluation for bilateral hearing loss, effective August 21, 
1997. 

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has noted the distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  With increased rating claims, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2004).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

[Parenthetically, the Board points out that the criteria for 
rating diseases of the ear (and other sense organs) were 
amended effective June 10, 1999.  The above-noted schedular 
criteria for rating hearing loss (i.e., those that establish 
the eleven auditory acuity levels) did not change.  However, 
the June 1999 amendment added the provisions of 38 C.F.R. § 
4.86 for evaluating exceptional patterns of hearing 
impairment.  When the pure tone thresholds at the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) are 
55 decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  in this case, no exceptional 
pattern of hearing loss, within the meaning of section 
4.86(a) or (b), is shown; hence, section 4.86 is not 
applicable.].

The findings on audiometric evaluations in this case, 
accomplished in December 1997, October 2001, and June 2002, 
all reflect level I hearing in each ear.  A noncompensable 
evaluation is warranted when those values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
As a compensable evaluation for the veteran's bilateral 
hearing loss disability is not warranted under the schedular 
criteria at any point since the August 21, 1997 effective 
date of the grant of service connection, there is no basis 
for "staged rating," pursuant to Fenderson.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the circumstances of this case, the benefit-of-the-
doubt doctrine is not for application (see 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990)) and the claim must be denied.  


ORDER


An initial, compensable disability evaluation for bilateral 
hearing loss disability is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


